      Case 21-01607-LA7            Filed 08/23/21      Entered 08/23/21 16:19:12         Doc 25       Pg. 1 of 1

CSD1188                                  United States Bankruptcy Court                          Telephone: 619−557−5620
07/05                                                                                       Website: www.casb.uscourts.gov
                                             Southern District of California         Hours: 9:00am−4:00pm Monday−Friday
                                              Jacob Weinberger U.S. Courthouse
                                                     325 West F Street
                                                 San Diego, CA 92101−6991


In re Debtor(s) (name(s) used by the debtor(s) in the last 8 years,
including married, maiden, trade, and address):

Michael Jeffrey Morton                                                    Case number: 21−01607−LA7
11767 Westview Parkway                                                    Chapter: 7
San Diego, CA 92126                                                       Judge Louise DeCarl Adler
Social Security No.: xxx−xx−5969
Debtor: No Known Aliases


Kirsten Leona Morton
11767 Westview Parkway
San Diego, CA 92126

Social Security No.: xxx−xx−0051
Joint Debtor: No Known Aliases



                             NOTICE OF CHANGE IN DATE FIXED FOR HEARING



TO PARTIES IN INTEREST:

YOU ARE HEREBY NOTIFIED that the HEARING on the matter(s) presently set for


9/23/21 at 2:00 p.m. in D−2 to wit:

ACTING UNITED STATES TRUSTEE'S MOTION TO DISMISS BANKRUPTCY CASE FOR ABUSE
11USC 707(b) FILED BY CORINA R PANDELI

be, and the same is hereby changed to 9/30/21 at 02:00 PM, in Department 2, Room 118, Jacob Weinberger U.S.
Courthouse, 325 West F Street, San Diego, CA 92101−6991.

Hearing changed at the request of the Court due to scheduling conflict.


Dated: 8/23/21                                       Michael Williams
                                                     Clerk of the Bankruptcy Court
